Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 03/29/2022 has been entered and made of record.
The telephone interview initiated by the Examiner with the Representative Johnny Ma (Reg. No. 59,976) on 04/18/2022 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claims 2, 11 and 20 are canceled.
Claims 1, 3-10, 12-19 and 21 are pending with claim 1, 10 and 19 being amended.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following listing of the claims shall replace all previous versions submitted:


1.  A method for video decoding in a decoder, comprising: 
decoding, by a processor, prediction information of a current block from a coded video bitstream, the prediction information being indicative of an inter prediction mode and a usage of a position dependent prediction combination (PDPC) process in the inter prediction mode, the PDPC process being configured to calculate a weighted combination of selected neighboring samples of a target block selected based on a position of a target sample in the target block and a prediction value for the target sample; 
calculating, by performing the PDPC process for a current sample in the current block by the processor, an intermediate value for the current sample, a configuration of the PDPC process for the current sample including setting the current block as the target block, setting the current sample as the target sample, and simplifying the PDPC process by setting the prediction value for the target sample to zero; and
combining, by the processor, the intermediate value for the current sample with an inter prediction value of the current sample to reconstruct the current sample, wherein
the PDPC process for the current sample is performed by using a calculation module for PDPC of an intra prediction mode,
the intermediate value calculated by the simplified PDPC process is independent of the prediction value of the target sample, and
the simplified PDPC process does not include a shift operation of the PDPC process.

2. (Please Cancel).

3.  The method of claim 1, further comprising:
calculating, by the processor, the intermediate value independent of a process for calculating the inter prediction value of the current sample. 

4.  The method of claim 1, further comprising:
storing, in a memory device, at least a weight value used in the PDPC process for the current sample; and
calculating, by the processor, weights for combining the intermediate value for the current sample and the inter prediction value of the current sample based on the stored weight value. 

5.  The method of claim 1, further comprising:
calculating, by the processor, the intermediate value for the current sample in the current block based on selected neighboring samples of the current block from at least a neighboring block that is coded according to an inter prediction mode.

6.  The method of claim 1, further comprising:
excluding, by the processor, at least a neighboring block of the current block from being used in the PDPC process for the current sample when the neighboring block is coded according to at least one of an intra prediction mode and an intra block copy mode.   

7.  The method of claim 1, further comprising:
excluding, by the processor, the usage of the PDPC process on the current block when a block size of the current block fails to meet a block size requirement.  

8.  The method of claim 1, further comprising: 
calculating, by the processor, the intermediate value for the current sample in the current block based on first neighboring samples of the current block on a left side of the current block when the current block is located at one of a top CTU boundary and a top virtual pipeline data unit (VPDU) boundary.

9.  The method of claim 1, further comprising: 
calculating, by the processor, the intermediate value for the current sample in the current block based on first neighboring samples of the current block on a top side of the current block when the current block is located at one of a left CTU boundary and a left virtual pipeline data unit (VPDU) boundary.

10.  An apparatus for video decoding, comprising:
processing circuitry configured to:
decode prediction information of a current block from a coded video bitstream, the prediction information being indicative of an inter prediction mode and a usage of a position dependent prediction combination (PDPC) process in the inter prediction mode, the PDPC process being configured to calculate a weighted combination of selected neighboring samples of a target block selected based on a position of a target sample in the target block and a prediction value for the target sample; 
calculate, by performing the PDPC process for a current sample in the current block, an intermediate value for the current sample in the current block, a configuration of the PDPC process for the current sample including setting the current block as the target block, setting the current sample as the target sample, and simplifying the PDPC process by setting the prediction value for the target sample to zero; and
combine the intermediate value for the current sample with an inter prediction value of the current sample to reconstruct the current sample, wherein
the PDPC process for the current sample is performed by using a calculation module for PDPC of an intra prediction mode, 
the intermediate value calculated by the simplified PDPC process is independent of the prediction value of the target sample, and
the simplified PDPC process does not include a shift operation of the PDPC process.

11. (Please Cancel).

12.  The apparatus of claim 10, wherein the processing circuitry is configured to:
calculate the intermediate value independent of a process for calculating the inter prediction value of the current sample. 

13.  The apparatus of claim 10, wherein the processing circuitry is configured to:
cause a memory to store at least a weight value used in the PDPC process for the current sample; and
calculate weights for combining the intermediate value for the current sample and the inter prediction value of the current sample based on the stored weight value. 

14.  The apparatus of claim 10, wherein the processing circuitry is configured to:
calculate the intermediate value for the current sample in the current block based on selected neighboring samples of the current block from at least a neighboring block that is coded according to an inter prediction mode.

15.  The apparatus of claim 10, wherein the processing circuitry is configured to:
exclude at least a neighboring block of the current block from being used in the PDPC process for the current sample when the neighboring block is coded according to at least one of an intra prediction mode and an intra block copy mode.   

16.  The apparatus of claim 10, wherein the processing circuitry is configured to:
exclude the usage of the PDPC process on the current block when a block size of the current block fails to meet a block size requirement.  

17.  The apparatus of claim 10, wherein the processing circuitry is configured to:
calculate the intermediate value for the current sample in the current block based on first neighboring samples of the current block on a left side of the current block when the current block is located at one of a top CTU boundary and a top virtual pipeline data unit (VPDU) boundary.

18.  The apparatus of claim 10, wherein the processing circuitry is configured to: 
calculate the intermediate value for the current sample in the current block based on first neighboring samples of the current block on a top side of the current block when the current block is located at one of a left CTU boundary and a left virtual pipeline data unit (VPDU) boundary.

19.  A non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform:
decoding prediction information of a current block from a coded video bitstream, the prediction information being indicative of an inter prediction mode and a usage of a position dependent prediction combination (PDPC) process in the inter prediction mode, the PDPC process being configured to calculate a weighted combination of selected neighboring samples of a target block selected based on a position of a target sample in the target block and a prediction value for the target sample; 
calculating, by performing the PDPC process for a current sample in the current block, an intermediate value for the current sample, a configuration of the PDPC process for the current sample including setting the current block as the target block, setting the current sample as the target sample, and simplifying the PDPC process by setting the prediction value for the target sample to zero; and
combining the intermediate value for the current sample with an inter prediction value of the current sample to reconstruct the current sample, wherein
the PDPC process for the current sample is performed by using a calculation module for PDPC of an intra prediction mode, 
the intermediate value calculated by the simplified PDPC process is independent of the prediction value of the target sample, and
the simplified PDPC process does not include a shift operation of the PDPC process.

20. (Please Cancel).

21.  The non-transitory computer-readable medium of claim 19, wherein the intermediate value is calculated independent of a process for calculating the inter prediction value of the current sample.


REASON FOR ALLOWANCE




The claimed invention is a method/apparatus for video decoding with a distinct combination of limitations (emphasis added):  “decoding, by a processor, prediction information of a current block from a coded video bitstream, the prediction information being indicative of an inter prediction mode and a usage of a position dependent prediction combination (PDPC) process in the inter prediction mode, the PDPC process being configured to calculate a weighted combination of selected neighboring samples of a target block selected based on a position of a target sample in the target block and a prediction value for the target sample; calculating, by performing the PDPC process for a current sample in the current block by the processor, an intermediate value for the current sample, a configuration of the PDPC process for the current sample including setting the current block as the target block, setting the current sample as the target sample, and simplifying the PDPC process by setting the prediction value for the target sample to zero; and combining, by the processor, the intermediate value for the current sample with an inter prediction value of the current sample to reconstruct the current sample, wherein the PDPC process for the current sample is performed by using a calculation module for PDPC of an intra prediction mode, the intermediate value calculated by the simplified PDPC process is independent of the prediction value of the target sample, and the simplified PDPC process does not include a shift operation of the PDPC process.”.




Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-10, 12-19 and 21 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488